internal_revenue_service department of the treasury index number 2702-dollar_figure washington dc person to contact telephone number refer reply to cc dom p si 4-plr-114329-99 date date number release date re legend grantors on date the internal_revenue_service issued a letter_ruling to the above captioned grantors under control no tr-31-216-94 plr grantors requested rulings concerning the application of sec_671 sec_2056 sec_2511 and sec_2702 of the internal_revenue_code to five grantor retained annuity trusts ruling no involved whether the grantor's retention of the right to revoke a spousal annuity payable to the grantor's spouse constituted the retention of a qualified_annuity_interest for purposes of sec_2702 and sec_25 a of the gift_tax regulations ruling no involved a request for a computation of the actuarial values of the retained qualified annuity interests with respect to each trust one grantor created three trusts for a specified term of years and the other two grantors created one trust for a specified term of years under the terms of each trust the grantor is to receive an annuity payable for the term of the trust or until the grantor's prior death the trusts provide that if the grantor dies prior to the expiration of the term of the trust survived by the spouse then the annuity is to be paid to the grantor's spouse or the spouse's estate for the balance of the term each grantor retained a testamentary_power_of_appointment which could be exercised to revoke the grantor's spouse's annuity interest regarding ruling no the ruling letter implies that the revocable spousal annuity payable to the grantor's spouse constituted a qualified_annuity_interest for purposes of sec_25_2702-2 the ruling further concludes that the revocable spousal interest was an incomplete_gift for gift_tax plr-114329-99 purposes regarding ruling no the value of the grantor’s retained qualified_annuity_interest was computed as including the value of the revocable spousal annuity we have determined that as discussed below to the extent ruling no implies that the revocable spousal annuity is a qualified_interest for purposes of sec_25_2702-2 the ruling was erroneous in view of this conclusion the computations of the grantors' retained interests in ruling no were also erroneous therefore in accordance with dollar_figure of revproc_99_1 1999_1_irb_6 these rulings are hereby modified sec_25_2702-2 provides that the term qualified_interest for purposes of sec_2702 means a qualified_annuity_interest a qualified_unitrust_interest or a qualified_remainder_interest further the retention of a power_to_revoke a qualified_annuity_interest or unitrust_interest of the transferor's spouse will be treated as the retention by the grantor of a qualified_annuity_interest or unitrust_interest we have concluded that the revocable spousal interests provided under the grantors' trusts were not qualified interests see sec_25_2702-3 example sec_5 and sec_25_2702-3 compare sec_25_2702-2 example accordingly ruling no is modified to conclude that the retention by the grantors of the power_to_revoke the spousal interests provided under their respective trusts did not constitute the retention of qualified interests for purposes of sec_2702 based on the above in ruling no the present values of the grantors' retained qualified annuity interests are incorrectly computed rather the present_value of each retained qualified_annuity_interest is the present_value of the right to receive the specified annuity for the stated term of the respective trust or until the prior death of the grantor ruling no is modified accordingly section dollar_figure of revproc_99_1 provides that a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified if a letter_ruling is revoked or modified the revocation or modification applies to all open years under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation or modification section dollar_figure of the revenue_procedure provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer to whom the letter_ruling was issued provided that inter alia the taxpayer relied in good_faith on the letter_ruling and revoking or modifying the letter_ruling would be to plr-114329-99 the taxpayer’s detriment section dollar_figure prescribes the procedures for requesting relief under sec_7805 sec_6110 provides that this ruling may not be used or cited as precedent assistant chief_counsel passthroughs and special industries sincerely by george masnik chief branch enclosures copy for sec_6110 purposes
